Citation Nr: 1619873	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-06 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to September 1977.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the appeal in April 2015 and in August 2015.  
In an April 2015 rating decision, the RO increased a noncompensable evaluation of a bunion, right foot, to a 10 percent evaluation, effective June 11, 2010.  The electronic record before the Board does not reflect that the Veteran has disagreed with any aspect of the April 2015 rating decision.  No appeal regarding a bunion, right foot, is before the Board at this time.

The Veteran's claims file is wholly electronic. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's August 2015 Remand, the Veteran was afforded additional VA psychiatric examination in November 2015, and current VA clinical records were obtained.  A Supplemental Statement of the Case (SSOC) was issued in early December 2015, and the Veteran stated that he had no additional evidence.  He waived the 30-day waiting period before the appeal could be transferred to the Board, and requested immediate review by the Board.  

In January 2016, the Veteran submitted an additional private medical statement and opinion.  The additional medical statement has not been reviewed by the agency of original jurisdiction (AOJ).  The Veteran was afforded the opportunity to waive AOJ review of the additional evidence, but the Veteran declined to do so, asking instead that his appeal be Remanded.  38 C.F.R. § 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the opportunity to identify any additional evidence relevant to his claim for service connection for PTSD.

2.  The case should again be reviewed by the AOJ, to include the additional evidence submitted by the Veteran in January 2016.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




